UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 21, 2015 BBCN Bancorp, Inc. (Exact name of Company as specified in its charter) Delaware 000-50245 95-4849715 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3731 Wilshire Boulevard, #1000 Suite 1000, Los Angeles, CA (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code (213)639-1700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(e) Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensation Arrangements with Certain Officers On January 21, 2015, the Human Resources and Compensation Committee of the Board of Directors of BBCN Bancorp, Inc. (the “Company”) approved the following form of awards to be used by the Company in granting equity to participants under the Amended and Restated BBCN Bancorp, Inc. 2007 Equity Incentive Plan: · Notice of Stock Option Grant and Agreement; · Notice of Performance Unit / Share Award Grant and Agreement; and · Notice of Restricted Stock Grant and Agreement (Time Vesting). Copies of each form of award are attached hereto as Exhibits10.1 through 10.3 and are incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. BBCN Bancorp, Inc. 2007 Equity Incentive Plan Notice of Stock Option Grant and Agreement BBCN Bancorp, Inc. 2007 Equity Incentive Plan Notice of Performance Unit / Share Award Grant and Agreement BBCN Bancorp, Inc. 2007 Equity Incentive Plan Notice of Restricted Stock Grant and Agreement (Time Vesting) 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 26, 2015 BBCN BANCORP, INC. By: /s/ Kevin S. Kim Kevin S. Kim President and Chief Executive Officer 3 Exhibit Index BBCN Bancorp, Inc. 2007 Equity Incentive Plan Notice of Stock Option Grant and Agreement BBCN Bancorp, Inc. 2007 Equity Incentive Plan Notice of Performance Unit / Share Award Grant and Agreement BBCN Bancorp, Inc. 2007 Equity Incentive Plan Notice of Restricted Stock Grant and Agreement (Time Vesting) 4
